                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 THOMAS P. SURRARRER, et al.,   )                      Case No. 1:18-cv-1562
                                )
       Plaintiffs,              )                      JUDGE DONALD C. NUGENT
                                )
       v.                       )                      MAGISTRATE JUDGE
                                )                      THOMAS M. PARKER
 HSBC BANK USA, NATIONAL ASSOC. )
 As Trustee, et al, ,           )
                                )                      REPORT AND RECOMMENDATION
       Defendants.              )

I.     Introduction

       On September 20, 2018, Defendants/Appellees HSBC Bank USA, National Association,

as Trustee for Home Equity Loan Trust Series ACE-SD2 and Wells Fargo Bank, N.A.

(“defendants”) filed an amended motion to strike plaintiffs-appellants’ supplemental exhibits in

support of brief. ECF Doc. 11. The motion was referred to me for report and recommendation

on September 25, 2018. ECF Doc. 13.

       Because Plaintiffs/Appellants Thomas and Sharon Surrarrer (“plaintiffs”) did not comply

with Fed. R. Bankr. P. 8009 (a)(1)(A) and do not oppose defendants’ motion to strike pursuant to

Fed. R. Bankr. P. 8009(e)(1), I recommend that the Court GRANT defendants’ amended motion

to strike and require plaintiffs to follow the procedural requirements of the Federal Rules of

Bankruptcy Procedure for supplementing the record on appeal.
II.    Relevant Facts & Procedural History

       This case is on appeal from the Federal Bankruptcy Court. After both parties filed their

briefs, plaintiffs filed supplemental exhibits in support of their brief. ECF Doc. 9. On

September 20, 2018, defendants filed an amended motion to strike plaintiffs’ supplemental

exhibits in support of brief. ECF Doc. 11. Defendants argue that plaintiffs did not follow the

proper procedure for making their supplemental exhibits part of the record, which this court may

consider on appeal. Defendants move to strike the supplemental exhibits. To date, plaintiffs

have not filed any response to defendants’ motion to strike.

III.   Law & Analysis

       Fed. R. Bankr. P. 8009(a)(1)(A) provides:

       (a) Designating the Record on Appeal; Statement of the Issues.
           (1) Appellant.
               (A) The appellant must file with the bankruptcy clerk and serve on the
                   appellee a designation of the items to be included in the record on
                   appeal and a statement of the issues to be presented.

Defendants represent that the only items in the record are the motion to dismiss; the

memorandum in opposition and reply; and the bankruptcy court’s rulings. ECF Doc. 11. Thus,

some of the supplemental exhibits filed by plaintiffs are not part of the record on appeal.

       Fed. R. Bankr. P. 8009(e)(2) provides that corrections to the record may be made on

stipulation of the parties; by the bankruptcy court; or by the court where the appeal is pending.

Fed. R. Bankr. P. 8009(e)(1) provides that, “[i]f an item has been improperly designated as part

of the record on appeal, a party may move to strike that item.” Here, plaintiffs have filed

“supplemental exhibits” that are not part of the record. Fed. R. Bankr. P. 8009 provides a

mechanism for correcting the record, which the plaintiffs have not followed. Nor have plaintiffs

opposed defendants’ motion to strike. Based on the undisputed facts and argument, I



                                                 2
